                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                       3:16CV875

HILDA BATES, as Administrator of the      )
Estate of Neman T. Bates,                 )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )
                                          )
TIPPMANN SPORTS, LLC, and GAYSTON         )
CORPORATION,                              )
                                          )
      Defendants,                         )
                                          )                       ORDER
And                                       )
                                          )
GAYSTON CORPORATION,                      )
                                          )
      Third-Party Plaintiff,              )
                                          )
v.                                        )
                                          )
BDX, ENTERPRISES, INC.,                   )
                                          )
      Third-Party Defendant.              )
__________________________________________)



        This matter is before the Court upon its own motion. The parties are hereby directed to
participate in a Judicial Settlement Conference with Magistrate Judge David Keesler. The
above-captioned matter is hereby referred to Judge Keesler for a Judicial Settlement Conference,
and the parties are directed to contact the Chambers of Judge Keesler forthwith at (704) 350-
7430 to schedule the conference.
       SO ORDERED.

                                  Signed: April 10, 2019
